Citation Nr: 0422125	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's claim for service connection for cause 
of the veteran's death, and for Dependents' Educational 
Assistance.  The appellant, the veteran's widow, then filed a 
July 2002 Notice of Disagreement regarding these 
determinations, and was sent an October 2002 Statement of the 
Case by the RO.  She then filed a November 2002 VA Form 9, 
perfecting her appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran died on August [redacted], 2000; the immediate cause 
of death was adult respiratory distress syndrome, due to 
sepsis and cirrhosis.  

3.  At the time of his death, the veteran had not been 
awarded service connection for any disability.  

4.  No liver disabilities, to include hepatitis C or 
cirrhosis, were incurred in or aggravated by active military 
service or manifest to a degree of 10 percent within a year 
thereafter.  

5.  The veteran did not die of a service-connected 
disability, or have total disability, permanent in nature, 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2003).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
commencement of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and August 2001, May 2002, and September 2002 RO 
letters to the veteran notifying him of the VCAA, the 
appellant has been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  The 
appellant has reported that the veteran received medical care 
at the VA medical center in Memphis, TN, and these records 
were obtained.  Private medical records have also been 
obtained from the Bowld hospital.  The appellant has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, her appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
August 2001 detailing the evidence that was necessary to 
substantiate her claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and she in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve her interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in June 2002 
2001, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Prior to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the appellant of the laws and regulations governing 
the claims on appeal and the evidence that he must supply and 
the evidence that VA would attempt to obtain, as has already 
been discussed above.  Finally, the appellant's claim was 
reconsidered on several occasions, most recently in July 
2003, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Cause of death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran38 C.F.R. § 3.312 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

At the time of his death, the veteran had not been awarded 
service connection for any disability.  Therefore, the 
question before the Board is whether cause of the veteran's 
death began during military service.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as cirrhosis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for hepatitis C.  On his December 
1979 service entrance examination, he reported sustaining a 
gunshot wound to the face at age 13, with resulting medical 
treatment, including a tracheotomy and a skin graft.  No 
disabling residuals of this injury were noted.  In December 
1988, the veteran was treated for residuals of a physical 
assault, including trauma to the head.  He was initially 
evaluated for suitability for a blood transfusion, but a 
blood transfusion was not actually performed at that time.  A 
May 1990 service treatment record reflected a diagnosis of 
alcohol dependence, in relapse, for which the veteran was 
sent to rehabilitation.  His June 1994 service separation 
examination was negative for any indication of cirrhosis, 
hepatitis, or any other liver disability.  

According to his death certificate, the veteran died on 
August [redacted], 2000.  The immediate cause of death was listed as 
adult respiratory distress syndrome, due to sepsis and 
cirrhosis.  VA medical records indicate hepatitis C was first 
diagnosed in approximately April 1997, and was confirmed via 
liver biopsy in February 1998.  A history of a blood 
transfusion at age 13 was also noted.  The veteran denied any 
history of IV drug use or high-risk sexual activity.  VA 
treatment records also reflected a diagnosis of alcoholism.  
Medical treatment records from the Bowld Hospital, a private 
facility where the veteran received his terminal treatment, 
indicate his hepatitis C led to cirrhosis, which eventually 
resulted in his death.  His hepatitis C infection was 
attributed to a blood transfusion, according to private 
treatment records.  The veteran was initially admitted for 
treatment in July 2000 with diagnoses of end-stage liver 
disease and acute renal failure.  He was discharged from the 
hospital that same month for follow-up on an outpatient 
basis.  He returned to the hospital in August 2000 for 
treatment of abdominal pain.  His kidneys began to 
deteriorate during his hospitalization, and he died on August 
[redacted], 2000.  

After examining the totality of the evidence, the Board finds 
service connection for cause of the veteran's death must be 
denied, as a preponderance of the evidence is against this 
claim.  The veteran was not diagnosed with hepatitis C until 
April 1997, almost three years after his service separation.  
Cirrhosis was not diagnosed until approximately 2000.  His 
service medical records were negative for any treatment of 
cirrhosis, hepatitis, or any other disability of the liver, 
and no liver disabilities were noted on his service 
separation examination.  Because neither hepatitis nor 
cirrhosis began during military service or within a year 
thereafter, service connection for those disabilities, which 
eventually resulted in the veteran's death, must be denied.  

The appellant has argued that the veteran was initially 
infected with hepatitis during military service, and 
therefore service connection for this disability is 
warranted.  However, there is no indication in the veteran's 
service medical records that he had a blood transfusion, or 
otherwise came in contact with viral hepatitis C, during 
military service.  The only blood transfusion of record dates 
to 1975, prior to service, when the veteran was treated for a 
gunshot wound to the face.  While it is impossible to know 
for certain whether the veteran had in fact been infected 
with the hepatitis C virus upon receiving a blood transfusion 
in 1975, there is no indication in the record that if had the 
virus during military service, hepatitis C became manifest at 
that time.  As was noted above, the veteran's service medical 
records are negative for any diagnosis of or treatment for 
hepatitis C, and his June 1994 service separation examination 
was negative for any indication of a liver disorder.  

The Board notes that the veteran's fatal cirrhosis has also 
been attributed to alcoholism, for which he was treated on 
several occasions during military service.  Generally, 
service-connected disability compensation is precluded for 
disability that is the result of the veteran's willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  However, disability compensation 
may be awarded for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  It is 
cautioned, however, that compensation would only result where 
there was clear medical evidence establishing that the 
alcohol or drug abuse disability was caused by a veteran's 
primary service- connected disability.  Id.  It also 
determined that the statute does preclude compensation in two 
situations: 1) for primary alcohol abuse disabilities, i.e. 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess; and 2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  Id.  

In the present case, service treatment records reflect only a 
history of alcoholism, with no indication that this 
disability was related to any other service-connected 
disability.  As the veteran had not been awarded service 
connection for any disability at the time of his death, 
service connection for alcoholism, and cirrhosis secondary 
thereto, is not warranted.  

The appellant has herself stated that the veteran was 
initially infected with hepatitis C during military service.  
Also, the veteran's mother submitted an October 2002 
statement indicating the veteran did not have hepatitis C at 
the time he entered military service, but as a layperson, the 
appellant's and mother's opinion statements regarding medical 
etiology, diagnosis, and causation are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death, as no evidence that has been presented 
indicating the onset of hepatitis C and/or cirrhosis during 
military service, or within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  

As noted above, the veteran died several years after service 
of nonservice-connected disabilities.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in August 2000, he 
was not receiving VA disability compensation benefits, and 
had not been awarded service connection for any disability.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability or 
disabilities at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim must 
therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



